—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered June 12, 1995, convicting him of assault in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s determination that the proffered explanation for the defense counsel’s peremptory challenge to a juror was pretextual is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see, e.g., People v Waldo, 221 AD2d 390). We agree with the trial court’s finding that the defendant improperly used his peremptory challenge.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Copertino and Krausman, JJ., concur.